 Fill in this information to identify the case:
 Debtor name Eastern Niagara Hospital, Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NY                                                                                   Check if this is an

 Case number (if known):                1-19-12342-CLB                                                                                                amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Cornerstone                                                                            Contingent                                                                    $5,853,436.00
 Community FCU
 6485 South Transit
 Road
 Lockport, NY 14094
 PMAIC                                                                                                                                                                  $689,092.00
 380 Sentry Parkway
 PO Box 3031
 Blue Bell, PA 19422
 Musculoskeletal                                                                                                                                                        $467,480.00
 Transplant
 Foundation
 125 May Street,
 Suite 300
 Edison, NJ 08837
 Stryker                                                                                                                                                                $414,157.20
 Orthopaedics
 325 Corporate Drive
 Mahwah, NJ 07430
 Clark Patterson Lee                                                                                                                                                    $304,275.76
 205 St. Paul Street,
 Suite 500
 Rochester, NY
 14604
 Kaleida Health Dept                                                                                                                                                    $286,656.00
 of Finance
 726 Exchange Street
 Suite 200
 Buffalo, NY 14210
 Boston Scientific                                                                                                                                                      $253,339.68
 Corporation
 100 Boston
 Scientific Way
 Marlborough, MA
 01752




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                       Case 1-20-10903-CLB, Doc 1-4, Filed 07/08/20, Entered 07/08/20 11:02:48,
                         Description: Top 20 Largest Unsecured Claims and Verification, Page 1 of 6
 Debtor    Eastern Niagara Hospital, Inc.                                                                     Case number (if known)         1-19-12342-CLB
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Keystone Medical                                                                                                                                                       $220,368.20
 Services NY, PC
 Crescent Center
 6075 Poplar Avenue,
 Suite 401
 Memphis, TN 38119
 Spinal USA Inc.                                                                                                                                                        $208,711.00
 2050 Executive
 Drive
 Pearl, MS 39208
 Kaleida Health                                                                                                                                                         $208,561.68
 Patient
 726 Exchange
 Street, Suite 300
 Buffalo, NY 14210
 X-Cell Laboratories                                                                                                                                                    $161,140.38
 of WNY Inc.
 20 Northpointe
 Parkway, Suite 100
 Buffalo, NY 14228
 Siemens Medical                                                                                                                                                        $153,158.00
 Solutions USA Inc.
 40 Liberty
 Boulevard
 Malvern, PA 19355
 CRS Nuclear                                                                                                                                                            $137,133.40
 Services LLC
 840 Aero Drive,
 Suite 150
 Buffalo, NY 14225
 Zimmer Biomet                                                                                                                                                          $129,913.75
 Spine Inc.
 1800 West Center
 Street
 Bldg 5 MS-5162
 Warsaw, IN 46580
 McKesson                                                                                                                                                               $128,017.22
 Medical-Surgical
 Inc.
 9954 Mayland Drive,
 Suite 4000
 Henrico, VA 23228
 ALCON                                                                                                                                                                  $123,912.79
 Laboratories, Inc.
 6201 South Freeway
 Fort Worth, TX
 76134-2099




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                       Case 1-20-10903-CLB, Doc 1-4, Filed 07/08/20, Entered 07/08/20 11:02:48,
                         Description: Top 20 Largest Unsecured Claims and Verification, Page 2 of 6
 Debtor    Eastern Niagara Hospital, Inc.                                                                     Case number (if known)         1-19-12342-CLB
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Trimedx Health Care                                                                                                                                                    $121,961.00
 Equipment
 5451 Lakeview
 Parkway South
 Drive
 Indianapolis, IN
 46268
 Laboratory Corp                                                                                                                                                        $121,281.90
 America Holdings
 PO Box 12140
 Burlington, NC
 27216-2140
 Paradigm Spine LLC                                                                                                                                                     $120,750.00
 505 Park Avenue,
 14th Floor
 New York, NY 10022
 Intuitive Surgical                                                                                                                                                     $119,588.95
 Inc.
 1266 Kifer Road
 Sunnvale, CA
 94086-5206




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                       Case 1-20-10903-CLB, Doc 1-4, Filed 07/08/20, Entered 07/08/20 11:02:48,
                         Description: Top 20 Largest Unsecured Claims and Verification, Page 3 of 6
{
1
k
b
}




                       Cornerstone Community FCU
                       6485 South Transit Road
                       Lockport, NY 14094

                       PMAIC
                       380 Sentry Parkway
                       PO Box 3031
                       Blue Bell, PA 19422

                       Musculoskeletal Transplant Foundation
                       125 May Street, Suite 300
                       Edison, NJ 08837

                       Stryker Orthopaedics
                       325 Corporate Drive
                       Mahwah, NJ 07430

                       Clark Patterson Lee
                       205 St. Paul Street, Suite 500
                       Rochester, NY 14604

                       Kaleida Health Dept of Finance
                       726 Exchange Street
                       Suite 200
                       Buffalo, NY 14210

                       Boston Scientific Corporation
                       100 Boston Scientific Way
                       Marlborough, MA 01752

                       Keystone Medical Services NY, PC
                       Crescent Center
                       6075 Poplar Avenue, Suite 401
                       Memphis, TN 38119

                       Spinal USA Inc.
                       2050 Executive Drive
                       Pearl, MS 39208

                       Kaleida Health Patient
                       726 Exchange Street, Suite 300
                       Buffalo, NY 14210

                       X-Cell Laboratories of WNY Inc.
                       20 Northpointe Parkway, Suite 100
                       Buffalo, NY 14228

                       Siemens Medical Solutions USA Inc.
                       40 Liberty Boulevard
                       Malvern, PA 19355

                       CRS Nuclear Services LLC
                       840 Aero Drive, Suite 150
                       Buffalo, NY 14225


    Case 1-20-10903-CLB, Doc 1-4, Filed 07/08/20, Entered 07/08/20 11:02:48,
      Description: Top 20 Largest Unsecured Claims and Verification, Page 4 of 6
                   Zimmer Biomet Spine Inc.
                   1800 West Center Street
                   Bldg 5 MS-5162
                   Warsaw, IN 46580

                   McKesson Medical-Surgical Inc.
                   8741 Landmark Road
                   Henrico, VA 23228

                   ALCON Laboratories, Inc.
                   6201 South Freeway
                   Fort Worth, TX 76134-2099

                   Trimedx Health Care Equipment
                   5451 Lakeview Parkway South Drive
                   Indianapolis, IN 46268

                   Laboratory Corp America Holdings
                   PO Box 12140
                   Burlington, NC 27216-2140

                   Paradigm Spine LLC
                   505 Park Avenue, 14th Floor
                   New York, NY 10022

                   Intuitive Surgical Inc.
                   1266 Kifer Road
                   Sunnvale, CA 94086-5206




Case 1-20-10903-CLB, Doc 1-4, Filed 07/08/20, Entered 07/08/20 11:02:48,
  Description: Top 20 Largest Unsecured Claims and Verification, Page 5 of 6
Case 1-20-10903-CLB, Doc 1-4, Filed 07/08/20, Entered 07/08/20 11:02:48,
  Description: Top 20 Largest Unsecured Claims and Verification, Page 6 of 6
